Citation Nr: 9932704	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-03 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  In 
August 1999, a hearing was held at the RO before the Board 
member rendering this decision, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998). 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There is no objective evidence from the service 
department or any other source indicating that the veteran's 
active service included duty in Vietnam or corroborating 
stressors alleged by the veteran to have been incurred during 
claimed duty in Vietnam.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  It is 
emphasized that the credibility of the veteran's evidentiary 
assertions is presumed for making the initial well-grounded 
determination.  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled 
as there is no indication that there are other records 
available that would be pertinent to the veteran's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999).

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain service which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 

With the above legal criteria in mind, the pertinent evidence 
will be summarized.  A review of the veteran's service 
department records only reveal service in the continental 
United States.  The service medical records also do not 
reflect any evidence of service in Vietnam.  In written 
contentions and sworn testimony, the veteran has alleged that 
his active duty included service in Vietnam from November 
1964 to November 1965.  He contends that his duties in 
Vietnam involved "mapping out" the Ho Chi Minh Trail and 
participating in firefights in Laos in November 1965.  The 
veteran has testified that there are no records available of 
his service in Vietnam because his missions were "covert."  
He testified that he participated in the "prerunner" of 
what was called the "Phoenix Operation," but when 
questioned by the undersigned Board Member, he could not 
provide the full name of any person who served with him 
during these missions. 

The claims file contains numerous references to participation 
by the veteran in group therapy tailored to those afflicted 
with post-traumatic stress disorder.  These records indicated 
that the veteran has been diagnosed with post-traumatic 
stress disorder.  

Applying the pertinent legal criteria to the evidence 
summarized above, "[i]t is the duty of the [Board] as the 
factfinder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet.App. 292, 
297 (1992).  The veteran's service personnel records do not 
reflect service in Vietnam, and during the time period the 
veteran claimed he served in Vietnam from November 1964 to 
November 1965, these records reflect duty in the United 
States rather than Vietnam.  The veteran's military 
occupation specialty during this period of time was said to 
be as a "cook helper," and it has not been documented that 
the veteran is in receipt of a medal or award reflective of 
combat duty. 

The veteran has testified that at the time he is shown to 
have been at the Seneca Army Depot in Upstate New York, he 
was in fact on a covert mission in Vietnam.  Unfortunately, 
not only is there no objective confirmatory evidence, the 
evidence on file is to the contrary.  It shows that he was in 
Upstate New York for the time in question.  There is nothing 
in the service medical records or in the service 
administrative records to even suggest that he was ever out 
of the country.  Thus, while the undersigned has reviewed the 
testimony in detail, the contemporaneous records are deemed 
more probative.  The veteran was able to offer no names, unit 
numbers or other information relating to the claimed time in 
Vietnam, and the Board has been unable to ascertain any on 
its own.  The records for this individual seem to offer no 
other likely location to search for information.  Of course 
if such independent information comes to light in the future, 
the appellant is free to apply to reopen this claim.

In short, given the lack of any service department or other 
objective evidence corroborating the veteran's contentions 
with regard to service in Vietnam, the Board has found the 
veteran's assertions in this regard to not be credible.  
Further impacting the credibility of the veteran's assertions 
concerning claimed service in Vietnam is the fact that he was 
not able to provide the complete name of any person who 
served with him during his claimed "covert" missions.  This 
failure by the veteran to remember the name of any such 
person casts considerable doubt on his unsupported claim that 
the reason for the lack of any official service department 
corroboration for his assertions is the covert or "secret" 
nature of the claimed duty.   

Given the conclusion of the Board that there is no "credible 
supporting evidence" that the stressors claimed by the 
veteran "actually occurred," the Board concludes that the 
"negative" evidence outweighs the "positive" evidence with 
respect to the claim for service connection for post-
traumatic stress disorder.  Accordingly, this claim must be 
denied.  See Zarycki, 6 Vet. App. at 91, 98; Gilbert, 1 Vet. 
App. at 49; 38 C.F.R. § 3.304(f) (1999).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

